- Case 3: 21 “cr -00028- CWR- FKB ‘Document 3 Filed 03/16/24 Page 1 of 12

 

 

 

 

 

 

(LT IN TTL WEEE SPA UL NPIS awn -SOUTHERN: DISTRICT OF MISSISSIBFT WETLUUSINSTS IS
MAR 16 2021
IN THE UNITED STATES DISTRICT COURT | |
FOR THE SOUTHERN DISTRICT OF MISSISSIPP],, — *°T#UR JOHNSTON
NORTHERN DIVISION ur
UNITED STATES OF AMERICA
In|

v. CRIMINALNO. 7.9/2 AVC we] KB
NANCY W. NEW and 18 U.S.C. § 1349
ZACHARY W. NEW 18 U.S.C. § 1343

18 U.S.C. § 1028A
18 U.S.C. § 1956
18 U.S.C. § 1957
The Grand Jury charges:
1, At all times relevant to this indictment, NANCY W. NEW was the President of
New Learning Resources, Inc. (“NLR”), a for-profit Mississippi Corporation.
2. At all times relevant to this indictment, ZACHARY W. NEW was the Vice-
President of NLR, a for-profit Mississippi Corporation.
3. At all times relevant to this indictment, NLR was a for-profit Mississippi
Corporation that was also doing business as New Learning Resources School District
(“NLRSD”). NLR has operated New Summit School (“NSS”) located in Jackson, Mississippi

since at least 1997.

COUNT 1
(Conspiracy to Commit Wire Fraud)

4, The factual allegations in Paragraphs 1 — 3 are re-alleged and incorporated as if
set forth herein their entirety.

5. Beginning at least as early as sometime in 2016, the exact date being unknown to
the Grand Jury, and continuing thereafter until the date of this indictment, in Hinds County in the
Northern Division of the Southern District of Mississippi, and elsewhere, the defendants,

NANCY W. NEW and ZACHARY W. NEW, did knowingly and intentionally combine,
Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21; Page 2 of 12

conspire, confederate, and agree with each other and with others known and unknown to the
Grand Jury, to commit the following offense:

To knowingly devise a scheme or artifice or intend to devise a scheme or artifice to

defraud and to obtain money by means of materially false and fraudulent pretenses,

representations, or promises and, for the purpose of executing the scheme, did transmit or

cause to be transmitted by means of wire or radio communications in interstate

commerce, any writings, signals or sounds, in violation of Title 18, United States Code,

Section 1343.

MANNER AND MEANS OF THE CONSPIRACY

6. It was part of the agreement and conspiracy that defendants NANCY W. NEW
and ZACHARY W. NEW, and others known and unknown to the Grand Jury, would submit
documents containing false and fraudulent information to the Mississippi Department of
Education on behalf of NLR for NLRSD and NSS in Jackson. Specifically, the co-conspirators
created and submitted fraudulent claims and related documents to receive payments from the
State of Mississippi as reimbursement for the salaries of teachers at NSS in Jackson that the co-
conspirators fraudulently claimed to be qualified for reimbursement under the Mississippi
Adequate Education Program (“MAEP”). These fraudulent reimbursement claims included but
were not limited to (1) false claims that individuals who no longer worked at NSS had continued
to work there as teachers; (2) false claims that individuals who were working at NSS in another
capacity were working as teachers; (3) a false claim that a least one individual who had never
worked at NSS worked as a teacher there; (4) false claims that the experience level and
certification level of teachers at NSS were higher than they actually were, resulting in
reimbursement at an artificially higher salary level; (5) false claims that students who no longer

attended NSS continued to attend school there; and (6) false claims that individuals who had

never attended NSS in Jackson were full-time students attending school at NSS.
Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21: Page:3 of 12
Me pe es aT ne = . ~ - re : - 2 Foy TET tebser ioe NDTIS PID

7. As aresult of these materially false and fraudulent pretenses, representations, or
promises, the conspirators caused the State of Mississippi to make payments to NLR by means of
the use of interstate wires in 2017, 2018, 2019 and 2020 for a higher dollar amount than NLR
was legally entitled to receive. As a result of the false material submissions to the Mississippi
Department of Education by NANCY W. NEW and ZACHARY W. NEW, and others known
and unknown to the Grand Jury, NLRSD fraudulently obtained in excess of two million dollars
($2,000,000) to which it was not entitled. NANCY W. NEW and ZACHARY W. NEW
personally benefited from this scheme to defraud.

All in violation of Title 18, United States Code, Sections 1349.

COUNTS 2 through 9
(Wire Fraud)
8. The factual allegations in Paragraphs 1 ~ 7 are re-alleged and incorporated as if
set forth her in their entirety.
9. That from sometime in early 2016, and continuing thereafter until the date of this

Indictment, the exact dates unknown to the Grand Jury, in Hinds County in the Northern
Division of the Southern District of Mississippi, and elsewhere, the defendants, NANCY W.
NEW and ZACHARY W. NEW, devised and intended to devise a scheme and artifice to
defraud the State of Mississippi and others, and to obtain money by means of materially false
and fraudulent pretenses, representations, or promises and, for the purpose of executing the
scheme, transmitted or caused to be transmitted, by means of wire or radio communications, in
interstate commerce, certain wire communications on or about the dates set forth below, each
item constituting a separate count herein.

10. Defendants NANCY W. NEW and ZACHARY W. NEW, for the purpose of

executing the aforesaid scheme and artifice to defraud, did knowingly transmit and cause to be
Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21; Page 4 of 12 a

e

transmitted writings, sounds, and signals, by means of wire, in interstate commerce, which
resulted in the fraudulent transfer of funds from the State of Mississippi to defendants NANCY
W. NEW and ZACHARY W. NEW and to others on their behalf.

11. The materially false and fraudulent pretenses, representations and promises made
by Defendants NANCY W. NEW and ZACHARY W. NEW induced the State of Mississippi to
make payments to the NLR to which NLR was not legally entitled.

12. The State of Mississippi contracted with a third-party vendor based outside of the
State of Mississippi, to process and make payments to other entities, including NLR. Payments
were processed through electronic communication utilizing the third party vendor’s data
processing facilities, which are located outside of the State of Mississippi. This data travelled
via interstate electronic communication. When the State of Mississippi authorized payments to
NLR, the third-party vendor initiated a transfer of funds on behalf of the State of Mississippi
using interstate wire transfers through the Federal Reserve Automated Clearing House to the
accounts of NLR.

13. In the process of executing this scheme and artifice to defraud, the Defendants
knowingly and willfully obtained money by means of materially false and fraudulent
representations, pretenses and promises, and in furtherance thereof, did cause electronic wire
communications to be transmitted in interstate commerce for the purpose of executing the

scheme, and attempting to do so, as follows, each item constituting a separate count herein:

 

COUNT | DATE OF WIRE DESCRIPTION

 

2 March 18, 2017 Interstate wire transfer of funds initiated in the amount of
$376,866 from the State of Mississippi to the bank account
of New Learning Resource, Inc. ending in 4400, received on
March 29, 2017, as part of a total wire of $769,104.

 

 

 

 

 
Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21 Page 5 ofa2 0

 

May 18, 2017

Interstate wire transfer of funds initiated in the amount of
$438,596 from the State of Mississippi to the bank account
of New Learning Resource, Inc. ending in 4400, received on
May 25, 2017, as part of a total wire of $895,081.

 

April 10, 2018

Interstate wire transfer of funds initiated in the amount of
$931,972 from the State of Mississippi to the bank account
of New Learning Resource, Inc. ending in 4400, received on
April 13, 2018.

 

May 15, 2018

Interstate wire transfer of funds initiated in the amount of
$812,011 from the State of Mississippi to the bank account
of New Learning Resource, Inc. ending in 4400, received on
May 21, 2018, as part of a total wire of $856,176.22.

 

March 7, 2019

Interstate wire transfer of funds initiated in the amount of
$751,387.50 from the State of Mississippi to the bank
account of New Learning Resource, Inc. ending in 4400,
received on March 12, 2019, as part of a total wire of
$812,563.55.

 

May 14, 2019

Interstate wire transfer of funds initiated in the amount of
$751,387.50 from the State of Mississippi to the bank
account of New Learning Resource, Inc. ending in 4400,
received on May 21, 2019, as part of a total wire of
$819,939.45.

 

March 12, 2020

Interstate wire transfer of funds initiated in the amount of
$737,881.21 from the State of Mississippi to the bank
account of New Learning Resource, Inc. ending in 4400,
received on March 23, 2020.

 

 

May 7, 2020

 

 

Interstate wire transfer of funds in the amount of
$737,881.21 from the State of Mississippi to Bank account
of New Learning Resource, Inc. ending in 4400, received on
May 15, 2020.

 

All in violation of Title 18, United States Code, Sections 1343 and 2.

 
Case 3:21-cr-00028-CWR-FKB Document3 Filed 03/16/21: Page 6 of 12 - ee

COUNT 10
(Aggravated Identity Theft)

14. On or about January 16, 2017, in Hinds County in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendants, NANCY W. NEW and
ZACHARY W. NEW, aided and abetted by each other, did knowingly use, without lawful
authority, a means of identification of another person, that is the name and Social Security
Number of victim “WR,” during and in relation to wire fraud in violation of Title 18, United
States Code, Section 1343, knowing that the means of identification belonged to another actual
person, all in violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.

COUNT 11
(Aggravated Identity Theft)

15. Onor about January 26, 2018, in Hinds County in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendants, NANCY W. NEW and
ZACHARY W. NEW, aided and abetted by each other, did knowingly use, without lawful
authority, a means of identification of another person, that is the name and Social Security
Number of victim “BB,” during and in relation to wire fraud in violation of Title 18, United
States Code, Section 1343, knowing that the means of identification belonged to another actual
person, all in violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.

COUNT 12
(Aggravated Identity Theft)

16. | Onor about February 11, 2019, in Hinds County in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendants, NANCY W. NEW and
ZACHARY W. NEW, aided and abetted by each other, did knowingly use, without lawful
authority, a means of identification of another person, that is the name and Social Security

Number of victim “LW,” during and in relation to wire fraud in violation of Title 18, United
Case 3:21-cr-00028-CWR-FKB Document3 Filed 03/16/21. Page 7 of12 __

States Code, Section 1343, knowing that the means of identification belonged to another actual
person, all in violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.

COUNT 13
(Aggravated Identity Theft)

17. On or about November 22, 2019, in Hinds County in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendants, NANCY W. NEW and
ZACHARY W. NEW, aided and abetted by each other, did knowingly use, without lawful
authority, a means of identification of another person, that is the name and Social Security
Number of victim “AM,” during and in relation to wire fraud in violation of Title 18, United
States Code, Section 1343, knowing that the means of identification belonged to another actual
person, all in violation of Title 18, United States Code, Sections 1028A(a}(1) and 2.

COUNT 14
(Aggravated Identity Theft)

18. On or about November 22, 2019, in Hinds County in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendants, NANCY W. NEW, and
ZACHARY W. NEW, aided.and abetted by each other, did knowingly use, without lawful
authority, a means of identification of another person, that is the name, Social Security Number
and birth date of victim “LT” during and in relation to wire fraud in violation of Title 18, United
States Code, Section 1343, knowing that the means of identification belonged to another actual
person, all in violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.

COUNT 15
(Money Laundering Conspiracy)

19. The factual allegations contained in Paragraphs 1 through 18 are re-alleged and

incorporated as if set forth here in their entirety.
Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21 ; Page 8 of 12 __ oe

STATUTORY ALLEGATION

20. That from in and around May 2019, and continuing until at least in and around
June 2019, the exact dates being unknown to the Grand Jury, within the Southern District of
Mississippi, and elsewhere, the defendants NANCY W. NEW and ZACHARY W. NEW did
knowingly and intentionally combine, conspire, confederate, and agree with others, known and
unknown to the Grand Jury, to commit offenses against the United States in violation of Title 18,
United States Code, Sections 1956 and 1957, to wit:

a. to conduct and attempt to conduct financial transactions affecting interstate and

foreign commerce, which involved the proceeds of a specified unlawful activity, that is,

conspiracy to commit wire fraud as alleged in Count One and wire fraud as alleged in

Count Seven of this Indictment, knowing that the transactions were designed in whole

and in part to conceal and disguise the nature, location, source, ownership, and control of

the proceeds of the specified unlawful activity, that is, the conspiracy and substantive act

alleged in Counts One and Seven, and knowing that the property involved in the financial

transactions represented the proceeds of some form of unlawful activity, in violation of

18 U.S.C. § 1956(a)(1)(B)@);

b. to engage or attempt to engage in a monetary transaction of greater than $10,000

of proceeds, which involved the proceeds of the specified unlawful activity, that is, the

conspiracy and substantive act alleged in Counts One and Seven, and knowing that the

property involved in the monetary transaction involved criminally derived funds.

WAYS, MANNER, AND MEANS

21. | The ways, manner, and means of the conspiracy charged in paragraphs 1 through
13 of Counts One and Seven are re-alleged and incorporated as if set forth here in their entirety
to describe the ways, manner, and means of the conspiracy charged in Count Fifteen.

22. NANCY W. NEW and ZACHARY W. NEW received reimbursements from the
State of Mississippi in bulk payments. In May of 2019, NANCY W. NEW and ZACHARY W.

NEW engaged in coordinated financial transactions designed to help conceal to conceal and

disguise the nature, location, source, ownership, and control of the proceeds of the wire fraud.
Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21: Page Qofi2 Oe

Further, NANCY W. NEW and ZACHARY W. NEW engaged in monetary transactions in
excess of $10,000 with these funds as well.

23. On May 21, 2019, the State of Mississippi caused the interstate wire transfer of
funds in the amount of $751,387.50 from the State of Mississippi to the Trustmark National
Bank account of New Learning Resource, Inc. ending in 4400. These were “MAEP”
reimbursement funds that resulted from the false material representations, promises, and
pretenses of NANCY W. NEW and ZACHARY W. NEW, along with others both known and
unknown to the Grand Jury.

24. On June 4, 2019, NANCY W. NEW and ZACHARY W. NEW engaged in
series of financial transactions. First, $250,000 was transferred from the Trustmark National
Bank account of NLR ending in 4400. At least $207,165.81 of those funds came from the
original May 21, 2019 deposit. That money was transferred to a second account at Trustmark
National Bank account of NLR ending 6179.

25. On the same day, June 4, 2019, ZACHARY W. NEW, signed check 4855 which
was drawn on the NLR account ending 6179. It was a check for $250,000 and was payable to
NANCY W. NEW. At least $175,334.87 of those funds came from the original May 21, 2019
deposit.

26. On the same day, June 4, 2019, NANCY W. NEW deposited that check into a
third Trustmark National Bank Account ending 1403. This is the bank account of NANCY W.
NEW, ZACHARY W. NEW, and “JN.”

27. On/June 5, 2019, NANCY W. NEW filled out and signed check 1594 drawn on

Trustmark National Bank Account ending 1403. The check was for $255,495.96 and made out
Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21 Page 10 of 12

to “Cash”. The memo line reads “1800”. At least $76,889.19 of those funds came from the
original May 21, 2019 deposit. The check was used to purchase a cashier’s check.

28. The cashier’s check was provided to a local law firm who used it to complete the
closing and purchase process for 1800 Sheffield Dr., Jackson, MS 39211, the same day.
NANCY W. NEW purchased the property on June 5, 2019.

All in violation of 18 U.S.C. § 1956(h).

COUNTS 16 and 17
(Monetary Transactions with Proceeds of Specified Unlawful Activity)

29. The factual allegations contained in Paragraphs | through 13, and Paragraphs 19

through 28 are re-alleged and incorporated as if set forth here in their entirety.
STATUTORY ALLEGATION

30. | Onor about the dates set below, within the Southern District of Mississippi, the
identified defendant did engage or attempt to engage in a monetary transaction of greater than
$10,000 of proceeds, which involved the proceeds of the specified unlawful activity that is,
conspiracy to commit wire fraud as alleged in Count One and wire fraud as alleged in Count
Seven of this Indictment, knowing that the knowing that the property involved in the monetary

transaction involved criminally derived funds:

 

 

Defendant COUNT | DATE MONETARY TRANSACTION
ZACHARY W. Check 4855 to NANCY W. NEW in the amount
NEW 16 June 4, 2019 | of $250,000.00 which was drawn on the account

of New Learning Resource, Inc. at Trustmark
National Bank ending in 4400, signed by
ZACHARY W. NEW

 

NANCY W. Check 1594 to “Cash” in the amount of
NEW 17 June 4, 2019 | $255,495.96 which was drawn on the account of

 

 

 

 

NANCY W. NEW, ZACHARY W. NEW, and

 

 

10
Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21 Page 11 of 12

 

another individual at Trustmark National Bank
ending in 1403, filled out and signed by NANCY
W. NEW and used to purchase a cashier’s check
payable to a local law firm

 

 

 

 

 

 

All in violation of 18 U.S.C. § 1957(a) and 2.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

The Grand Jury hereby finds probable cause that the property described in this notice of
intent to seek criminal forfeiture is subject to forfeiture pursuant to the statutes described herein.

Pursuant to Fed.R.Crim.P. 32.2(a), NANCY W. NEW and ZACHARY W. NEW are
hereby notified that if convicted of Counts One-Nine of this Indictment, they shall forfeit.to the
United States, pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 2461, any property, real or personal,
constituting, or derived from, any proceeds each defendant obtained, directly or indirectly, as the
result of such violation.

If convicted of Counts 10-14 of this Indictment, NANCY W. NEW and ZACHARY W.
NEW shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(B), any property,
constituting , or derived from, any proceeds each defendant obtained, directly or indirectly, as the
result of such violation.

If convicted of Counts 15 and 16, ZACHARY W. NEW forfeit to the United States,
pursuant to 18 U.S.C. § 982(a)(1) all property, real or personal, involved in the offense and any
property traceable thereto.

If convicted of Counts 15 and 17, NANCY W. NEW forfeit to the United States,
pursuant to 18 U.S.C. § 982(a)(1) all property, real or personal, involved in the offense and any
property traceable thereto.

The property subject to forfeiture includes at least:

11
a. The real property known as 1800 Sheffield Dr., Jackson, MS 39211.

b. United States currency in the form of a money judgment representing the
proceeds NANCY W. NEW and ZACHARY W. NEW obtained in the course of their wire
fraud conspiracy, wire fraud, aggravated identity fraud, and property involved in the money
laundering conspiracy and monetary transactions with proceeds of specified unlawful activity.

If any of the above-described forfeitable property, as a result of any act or omission of the
defendants:

Cannot be located upon the exercise of due diligence;

a
b. Has been transferred or sold to, or deposited with, a third party;

c. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or
e. Has been commingled with other property which cannot be divided without

difficulty;
it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), and as incorporated by 18
U.S.C. § 982(b)(1), to seek forfeiture of any other property of NANCY W. NEW and
ZACHARY W. NEW up to the value of forfeitable property described in this forfeiture
allegation or any bill of particulars supporting it.

Pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1) and (a)(2)(B); and 28 U.S.C. § 2461.

 

A TRUE BILL:
S/SIGNATURE REDACTED Acting Unyed States Attorney
Foreperson of the Grand Jury

- This indictment waegetuc in open court by the foreperson or deputy foreperson of the

Grand Jury on this, the {&*day of March, 2021. |

UNITED STATES MAGISTRATE JUDGE

12

Case 3:21-cr-00028-CWR-FKB Document 3 Filed 03/16/21 ‘Page 12 0) re
